Judgment of Appellate Division reversed, and case remitted to that court for determination upon the questions of fact there raised, with costs to abide the event, upon the ground that the evidence presents a question of fact as to whether the decedent's death resulted from an accident within the meaning of the policy. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND and DYE, JJ. FULD, J., dissents in the following memorandum:
I do not believe that there should be a reversal. In my view, the record contains no evidence to justify or warrant a finding of accidental death. The opinion voiced by plaintiff's expert witness was based upon a state of facts which, on the basis of the uncontradicted evidence, could not have existed. I would affirm the Appellate Division's judgment dismissing the complaint. *Page 761